Exhibit 10.4

 

THIS NOTE, THE MAKER’S OBLIGATIONS HEREUNDER, AND THE PAYEE’S RIGHTS HEREUNDER,
ARE SUBORDINATE TO CERTAIN SENIOR INDEBTEDNESS OF THE MAKER, AS, IN THE MANNER
AND TO THE EXTENT PROVIDED IN THOSE CERTAIN SUBORDINATION AGREEMENTS OF EVEN
DATE HEREWITH BY AND AMONG THE PAYEE, AND CAPITAL TEMPFUNDS (AS SAME MAY BE
AMENDED, MODIFIED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME).

 

$2,500,000

 

July      , 2008

 

AMENDED AND RESTATED TERM NOTE

(Tranche A)

 

FOR VALUE RECEIVED, the undersigned, CRDENTIA CORP., a Delaware corporation (the
“Maker”), hereby promises to pay to ComVest Capital, LLC, a Delaware limited
liability company (“ComVest), or registered assigns (hereinafter, collectively
with ComVest, the “Payee”), the sum of Two Million Five Hundred Thousand
($2,500,000) Dollars (the “Principal”), with interest thereon, on the terms and
conditions set forth herein and in the Amended and Restated Revolving Credit and
Term Loan Agreement of even date herewith by and between the Maker and ComVest
(the “Loan Agreement”).  Terms defined in the Loan Agreement and not otherwise
defined herein shall have the meanings assigned thereto in the Loan Agreement.

 

Payments of principal of, interest on and any other amounts with respect to this
Term Note (this “Note”) are to be made in lawful money of the United States of
America.

 

1.                                       Payments.

 

(a)                                  Interest.  This Note shall bear interest
(“Interest”) on Principal amounts outstanding from time to time from the date
hereof at the rate of twelve and one-half (12.5%) percent per annum; provided,
however, that during the continuance of any Event of Default under the Loan
Agreement, the interest rate hereunder shall be seventeen and one-half (17.5%)
percent per annum.  All Interest shall be computed on the daily unpaid Principal
balance of this Note based on a three hundred sixty (360) day year, and shall be
payable monthly in arrears on the first day of each calendar month commencing
July 1, 2008, and upon the maturity hereof.

 

(b)                                 Principal.  The outstanding Principal of
this Note shall be payable (i) in seventeen (17) equal monthly installments of
$104,166.67 each, due and payable on the first day of each calendar month
commencing September 1, 2009 and continuing through and including January 1,
2011, and (ii) a final installment due and payable on February 28, 2011, in an
amount equal to the entire remaining Principal balance of this Note.

 

(c)                                  Non-Business Day.  If any scheduled payment
date as aforesaid is not a business day in the State of Texas or the State of
Florida, then the payment to be made on such scheduled payment date shall be due
and payable on the next succeeding business day, with additional interest on any
Principal amount so delayed for the period of such delay.

 

--------------------------------------------------------------------------------


 

2.                                       Prepayment.

 

(a)                                  Optional Prepayment of Principal.  All or
any portion of the unpaid Principal balance of this Note, together with all
accrued and unpaid Interest on the Principal amount being prepaid, may at the
Maker’s option be prepaid in whole or in part, at any time or from time to time,
without premium or penalty, upon ten (10) days’ prior written notice to the
Payee.

 

(b)                                 Mandatory Prepayments of Principal.  The
entire Principal balance of this Note, and all accrued and unpaid Interest
hereunder, (i) shall be required to be prepaid upon the consummation of any
Sale, and (ii) may be required to be prepaid upon the occurrence of any Event of
Default.  In addition, all or a portion of the Principal of this Note shall be
required to be prepaid as and to the extent provided in Section 2.02(b) of the
Loan Agreement.

 

(c)                                  Application of Payments.  Any and all
prepayments hereunder shall be applied first to unpaid accrued Interest on the
Principal amount being prepaid, and then to Principal.  Any and all prepayments
of Principal hereunder shall be applied to the installments under
Section 1(b) above in the inverse order of their maturity.

 

3.                                       Events of Default.  The occurrence or
existence of an Event of Default under the Loan Agreement shall constitute a
default under this Note and shall entitle the Payee to accelerate the entire
indebtedness hereunder and take such other action as may be provided for in the
Loan Agreement and/or in any and all other instruments evidencing and/or
securing the indebtedness under this Note, or as may be provided under the law.

 

4.                                       Assignment.  This Note shall be binding
upon and shall inure to the benefit of the respective successors and permitted
assigns of the parties hereto, provided that the Maker may not assign any of its
rights or obligations hereunder without the prior written consent of the Payee.

 

5.                                       Waiver and Amendment.  No waiver of a
right in any instance shall constitute a continuing waiver of successive rights,
and any one waiver shall govern only the particular matters waived.  Neither any
provision of this Note nor any performance hereunder may be amended or waived
except pursuant to an agreement in writing signed by the party against whom
enforcement thereof is sought.  Except as otherwise expressly provided in this
Note, the Maker hereby waives diligence, demand, presentment for payment,
protest, dishonor, nonpayment, default, notice of any and all of the foregoing,
and any other notice or action otherwise required to be given or taken under the
law in connection with the delivery, acceptance, performance, default,
enforcement or collection of this Note, and expressly agrees that this Note, or
any payment hereunder, may be extended, modified or subordinated (by forbearance
or otherwise) from time to time, without in any way affecting the liability of
the Maker.  The Maker further waives the benefit of any exemption under the
homestead exemption laws, if any, or any other exemption, appraisal or
insolvency laws, and consents that the Payee may release or surrender, exchange
or substitute any personal property or other collateral security now held or
which may hereafter be held as security for the payment of this Note.

 

2

--------------------------------------------------------------------------------


 

6.                                       Governing Law.  This Note shall be
construed in accordance with and governed by the laws of the State of New York,
except to the extent superseded by Federal enactments.

 

7.                                       Consent to Jurisdiction; Waiver of Jury
Trial.  The Maker hereby consents to the jurisdiction of all courts of the State
of New York and the United States District Court for the Southern District of
New York, as well as to the jurisdiction of all courts from which an appeal may
be taken from such courts, for the purpose of any suit, action or other
proceeding arising out of or with respect to this Note.  The Maker hereby waives
the right to interpose any counterclaims (other than compulsory counterclaims)
in any action brought by the Payee hereunder, provided that this waiver shall
not preclude the Maker from pursuing any such claims by means of separate
proceedings.  THE MAKER HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS WHICH IT
MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The Payee may file a copy of
this Note as evidence of the foregoing waiver of right to jury trial.

 

8.                                       Usury Savings Clause.  All agreements
between the Maker and the Payee are hereby expressly limited to provide that in
no contingency or event whatsoever, whether by reason of acceleration of
maturity of the indebtedness evidenced hereby or otherwise, shall the amount
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the indebtedness evidenced hereby exceed the maximum amount which the Payee is
permitted to receive under applicable law.  If, from any circumstances
whatsoever, fulfillment of any provision hereof or of the Loan Agreement or any
Loan Document thereunder, at the time performance of such provision shall be
due, shall involve transcending the limit of validity prescribed by law, then,
ipso facto, the obligation to be fulfilled shall automatically be reduced to the
limit of such validity, and if from any circumstance the Payee shall ever
receive as interest an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal balance of any of the Maker’s Obligations (as such term is defined
in the Loan Agreement) to the Payee, and not to the payment of interest
hereunder.  To the extent permitted by applicable law, all sums paid or agreed
to be paid for the use, forbearance or detention of the indebtedness evidenced
by this Note shall be amortized, prorated, allocated and spread throughout the
full term of such indebtedness until payment in full, to the end that the rate
or amount of interest on account of such indebtedness does not exceed any
applicable usury ceiling.  As used herein, the term “applicable law” shall mean
the law in effect as of the date hereof, provided, however, that in the event
there is a change in the law which results in a higher permissible rate of
interest, then this Note shall be governed by such new law as of its effective
date.  This provision shall control every other provision of all agreements
between the Maker and the Payee.

 

9.                                       Collection Costs.  In the event that
the Payee shall place this Note in the hands of an attorney for collection
during the continuance of any Event of Default, the Maker shall further be
liable to the Payee for all costs and expenses (including reasonable attorneys’
fees) which may be incurred by the Payee in enforcing this Note, all of which
costs and expenses shall be obligations under and part of this Note; and the
Payee may take judgment for all such amounts in addition to all other sums due
hereunder.

 

3

--------------------------------------------------------------------------------


 

10.                                 Effect on Prior Note.  This Note amends,
restates and supercedes in its entirety the Term Note (Tranche A) dated
February 22, 2008 issued by the Maker to ComVest, provided that this Note does
not effect a novation of the outstanding obligations under such prior Term Note
(all of which obligations shall henceforth be evidenced by this Note).

 

[The remainder of this page is intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 

Name: John B. Kaiser

 

 

Title: Chief Executive Officer

 

5

--------------------------------------------------------------------------------